DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10-11 are objected to because of the following informalities: Claims 10-11 should end with a period. Claim 10 further appears to be incomplete. For examination purposes, claim 10 is interpreted to claim an engagement relationship between the pivoting of the latching jaws and a gripper ring.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Leyen (US 20130037626).
Regarding claim 1, van Leyen discloses an auto-retracting faucet spray head, comprising: a spray head (14) comprising an internal conduit (internal conduit of 14) and 
a body (body of 164) defining an internal conduit (conduit of the body of 164) fluidly coupled to the internal conduit of the spray head; 
a docking assembly engagement member (163) extending from and concentrically arranged about at least a portion of the body; and 
a latching rib (167) extending radially away from the body.
Regarding claim 2, van Leyen discloses the adapter is releasably coupled to the spray head with a threaded coupling (166, ¶ 0026).
Regarding claim 3, van Leyen discloses the body comprises a hose coupling (174) fluidly coupleable to a faucet hose (17).
Regarding claim 4, van Leyen discloses a latching O-ring (169) arranged in a circumferential depression (depression in which 169 is seated) adjacent to the latching rib.
Regarding claim 5, van Leyen discloses the latching O-ring is arranged between the latching rib and a closed end (upper end of 163) of docking assembly engagement member (169 is between 167 and 163).
Regarding claim 12, van Leyen discloses the docking assembly engagement member comprises a hollow member (hollow member of 163) comprising a closed end (closed end of 163) extending radially outward from a portion (portion where 163 extends outward from) of the adapter proximate to a spray head coupling (166) of the adapter.

Regarding claim 14, van Leyen discloses the hollow member defines a cavity (168) between the closed end and the open end.
Regarding claim 15, van Leyen discloses the docking assembly engagement member is cylindrically shaped (¶ 0026).
Claim(s) 1-2, 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurek (US 20040217196).
Regarding claim 1, Yurek discloses an auto-retracting faucet spray head, comprising: a spray head (12) comprising an internal conduit (conduit of 12) and a plurality of nozzles (nozzles of 12); and 
an adapter (18) coupled to the spray head, the adapter comprising: 
a body (body of 18) defining an internal conduit (conduit of 18) fluidly coupled to the internal conduit of the spray head; 
a docking assembly engagement member (portion of 18 extending from 18e to 18c) extending from and concentrically arranged about at least a portion of the body; and 
a latching rib (portion of 18 extending from 18e to 18b) extending radially away from the body.
Regarding claim 2, Yurek discloses wherein the adapter is releasably coupled to the spray head with a threaded coupling (threaded coupling near 18c).

Regarding claim 5, Yurek discloses wherein the latching O-ring is arranged between the latching rib and a closed end (closed end of portion of 18 extending from 18e to 18c) of docking assembly engagement member (24 is seated between 18b and 18a).
Regarding claim 6, Yurek discloses wherein the docking assembly engagement member is configured to be slidably received between latching jaws (22a-22b) and a shell (20d) of a docking assembly (20).
Regarding claim 7, Yurek discloses wherein the docking assembly engagement member is configured to interact with an adapter engagement member (members of 22a-22b which engage with 18) of one or more of the latching jaws.
Regarding claim 8, Yurek discloses wherein the docking assembly engagement member is configured to be slidably received in a space (space between 22a-22b and 20d) between the latching jaws and the shell, wherein the space is open that is open due to a rounded shape of the adapter engagement member (rounded shape near 22c).
Regarding claim 9, Yurek discloses wherein the docking assembly engagement member is configured such that interaction between the docking assembly engagement member and the latching jaws causes the latching jaws to pivot to initiate an auto-retraction process (22a-22b locks the couplers together when 18 is inserted into 20).
Regarding claim 10, Yurek discloses wherein the pivoting of the latching jaws causes a gripper ring (ring of 20d) of the docking assembly.

Regarding claim 12, Yurek discloses wherein the docking assembly engagement member comprises a hollow member (hollow member of the portion of 18 extending from 18e to 18c) comprising a closed end (closed end near 18c) extending radially outward from a portion of the adapter proximate to a spray head coupling (coupling near 18c) of the adapter.
Regarding claim 13, Yurek discloses wherein the hollow member comprises an open end (open end near 18e) proximate to hose coupling of the adapter.
Regarding claim 14, Yurek discloses wherein the hollow member defines a cavity (cavity near 18e) between the closed end and the open end.
Regarding claim 15, Yurek discloses wherein the docking assembly engagement member is cylindrically shaped (the portion of 18 extending from 18e to 18c is cylindrical).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Mulvey (US 6106027) is directed to the state of the art as teaching a pull-out faucet hose including a connector hose (16) and component (400) having fitting portions (420).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754